DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The informal drawings submitted on 07/11/2019 are not of sufficient quality to permit examination. Fig.1-6 contains only partial legible views of the actual drawings as compared to the figures in WIPO publication WO 2018/131660 A1.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Double Patenting
Claims 1-3 and 5-6 of this application is patentably indistinct from claims 1 and 6-7 of Application No. 16/760860. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either 
Claims 1-3 and 5-7  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of copending Application No. 16/760,860 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of claim to claim matching below.
Instant Application 
US Application : 16/760,860
1. (Original) A thunderbolt arrest-type lightning protection device comprising: a charged body formed of a conductive material provided to cover a protected body installed on a ground; an electrical insulation layer that holds the charged body in an electrically-insulated state with respect to the ground and the protected body; a capacitor installed on the ground and including a first electrode body electrically connected to the ground and a second electrode body opposed to the first electrode body via the electrical insulation layer and storing electric charge by an electrostatic capacity between the first electrode body and the second electrode body; and a conductor that electrically connects the charged body and the second electrode body.
1.  A lightning suppression type arrester for suppressing lightning on a structure, the lightning suppression type arrester comprising: a charged body made of a conductive material provided in an electrically insulated state on a top of the structure; a capacitor electrically connected to the charged body; wherein the capacitor including: a first electrode body being installed on a ground and electrically connected to the ground; a second electrode body opposed to the first electrode body via an electrical insulating layer to store an electric charge by a capacitance between the first electrode body and the second electrode body; wherein the second electrode body is electrically connected to the charged body.

6.  The lightning suppression type arrester according to claim 1, wherein a plurality of capacitors is provided.
3. (Original) The thunderbolt arrest-type lightning protection device according to claim 2, wherein the plurality of capacitors include a first capacitor having small electrostatic capacity and a second capacitor having large electrostatic capacity.
7.  The lightning suppression type arrester according to claim 6, wherein the plurality of capacitors comprises a first capacitor having a large capacitance and a second capacitor having a small capacitance.
5. (Original) A thunderbolt arrest-type lightning protection device for arresting a thunderbolt onto a protected body installed in an electrical insulation state on a ground, the device comprising: a capacitor installed on the ground and including a first electrode body electrically connected to the ground and a second electrode body opposed to the first electrode body via the electrical insulation layer and storing electric charge by an electrostatic capacity between the first electrode body and the second electrode body; and a conductor that electrically connects the protected body and the second electrode body.
Claim 1: " a charged body made of a conductive material provided in an electrically insulated state on a top of the structure  and a capacitor electrically connected to the charged body; wherein the capacitor including: a first electrode body being installed on a ground and electrically connected to the ground; a second electrode body opposed to the first electrode body via an electrical insulating layer to store an electric charge by a capacitance between the first electrode body and the second electrode body; wherein the second electrode body is electrically connected to the charged body."
6. (Original) The thunderbolt arrest-type lightning protection device according to claim 5, wherein a plurality of the capacitors are provided.
6.  The lightning suppression type arrester according to claim 1, wherein a plurality of capacitors is provided.

7.  The lightning suppression type arrester according to claim 6, wherein the plurality of capacitors comprises a first capacitor having a large capacitance and a second capacitor having a small capacitance.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the electrical insulation layer” in line 6 is indefinite. It is unclear how the electrical insulation layer can be between the first electrode body and second electrode body while also be being between the charged body and the ground. It is recommended that the electrical insulating layer in line 6 be renamed “a second electrical insulation layer” to avoid confusion. Appropriate correction is required.


 

Allowable Subject Matter
	Claims 8 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and 112 rejection and the Double Patenting rejection above are overcome.
The following is an examiner's statement of reasons for allowance:
Regarding claim 8 and 10, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the plurality of capacitors are connected in parallel to the protected body " in combination with the remaining limitations of the claim 5 and intervening claims.
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
  



Pertinent Art
Gumley (US 4760213) Dalessandro (US 7265961 B2) and Varela (US 6069314)
Gumly discloses a lighting conductor insulated from an earth rod.
DALessandro discloses a lighting protection device and method.
Varela discloses a lightning rod with a parabolic reflector.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 

/PETE T LEE/Primary Examiner, Art Unit 2848